                                                    HONORABLE BARBARA ROTHSTEIN




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE


AMIE DRAMMEH, and YUSUPHA CEESAY,                  Case No. 2:21-cv-202-BJR
Individually, as Surviving Parents of CHERNO
CEESAY; and MARAM CEESAY, Personal                 ORDER GRANTING STIPULATED
Representative of the Estate of CHERNO             MOTION TO MODIFY CASE
CEESAY,                                            SCHEDULE

              Plaintiffs,

       v.

UBER TECHNOLOGIES, INC., a Delaware
Corporation, RASIER LLC, and THE FIRST
DOE THROUGH ONE HUNDREDTH DOE,
INCLUSIVE;

              Defendants.



       Having received and reviewed Defendants Uber Technologies, Inc. and Rasier, LLC’s

Stipulated Motion to Modify Case Schedule, and for good cause shown therein, the Court hereby

GRANTS the Motion. Trial is set for April 25, 2022. All other deadlines remain the same.

       IT IS SO ORDERED.
DATED this 6th day of May, 2021.


                                           Honorable Barbara J. Rothstein
                                           United States District Judge




                                               1
